*200
ORDER

PER CURIAM:
AND NOW, this 5th day of May, 1998, upon consideration of the report and Recommendations of the Disciplinary Board dated March 9,1998, it is hereby
ORDERED that THOMAS A. SHUMAKER be and he is SUSPENDED from the Bar of this Commonwealth for a period of one (1) year to run concurrent with the prior suspension ordered by this Court on March 28, 1996, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.